DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 07/14/2020 has been entered. Claims 1-131 are cancelled. Claims 132-153 are newly added and are pending in this instant application. Claims 137, 145, and 153 are withdrawn. Claims 132-136, 138-144, and 146-152 are currently under examination.   

Priority
This application is a DIV of 15/516,879 filed on 04/04/2017, now PAT 10751317, which is a 371 of PCT/US15/54304 filed on 10/06/2015, which claims benefit of Provisional Application No. 62/190,660 filed on 07/09/2015 and 62/061,579 filed on 10/08/2014.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/190,660 or 62/061,579, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 132, 136, 138, 144, 146, 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
”, which are not disclosed or supported by the prior-filed Application No. 62/190,660 or 62/061,579. Claims 133-135 depend from claim 132. Claims 139-143 depend from claim 138. Claims 147-151 depend from claim 146. Thus, the priority date of claims 132-136, 138-144, and 146-152 is 10/06/2015.

Election/Restrictions
Election of Species Requirement
This application contains claims directed to the following patentably distinct species. Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Applicant is required to choose from the following species.
(a) One specific compound having a structure of (i) 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 or (ii)
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, recited in claims 132, 136-138, 144-146, 152, and 153.

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species or groupings of patentably distinct species require a different field of search (e.g. searching multiple classes/subclasses or electronic resources, or employing different search strategy or search queries).
The structurally distinct compounds require different fields of search.
The antifungal agents are structurally and biologically distinct, and require different fields of search. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Eli Loots on 11/12/2021, a provisional election was made with to prosecute the “
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
” compound. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 137, 145, and 153 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.
Thus, claims 132-136, 138-144, and 146-152 are currently under examination.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 07/14/2020 has been considered.

Claim Objections
Claims 132, 134, 135, 138, 141, 142, 146, 148, and 149 are objected to because of the following informalities: In claim 132, insert the missing semicolon “;” right after the structure “
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
”; and change the incorrect recitation “an antifungal agent” (line 5) to “an additional antifungal agent” because the compound in preceding clause is also antifungal agent. In claims 134, 135, 141, 142, 148, and 149, change the incorrect recitation “the antifungal agent” (lines 1 to 2 of claims 134 and 135; line 1 of claims 141, 142, 148, and 149) to “the additional antifungal agent”. In claim 138, change the incorrect recitation “the cell” (line 3) to “the fungal cell”; and insert the missing 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
”. In claim 146, insert the missing phrase “to a subject in need thereof” right after the recitation “administering” (line 3); insert the missing word “of” right after the “effective amount” (line 3); and insert the missing recitation “; and an additional antifungal agent” right after the structure “
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 146-152 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a fungal infection, does not reasonably provide enablement for preventing a fungal infection. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or to use the invention commensurate in scope with these claims. Claims 147-152 depend from claim 146.
Applicants claim a method of preventing a fungal infection in a subject recited in claim 146. However, no limiting definition of “preventing" or “prevention” is given in the instant Specification.  In Institute for International Medical Education (pages 15 and 16), is a preventive measure, such as preserving physical fitness in primary prevention and effective intervention to correct departures from good health in secondary prevention.  More specifically, tertiary prevention, which is most relevant as used in the context of the instant invention, "consists of the measures available to reduce or eliminate long-term impairments and disabilities, [and to] minimize suffering caused by existing departures from good health".  Thus, the claimed method of preventing a fungal infection in a subject as interpreted by a skilled practitioner of the medical or pharmaceutical arts would be to reduce for long-term the occurrence of or to eliminate a fungal infection in a subject by the method. 
The Applicant's attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention:   The rejected invention is drawn to A method of preventing and/or treating a fungal infection, the method comprising: administering to a subject in need thereof an effective amount a compound having a structure of at least one of: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
; and an additional antifungal agent (claim 146).
Relative skill of those in the art:  The relative skill of those in the art is from biomedical field (see the cited reference below).
Breadth of claims:  The claim is extremely broad in that it encompasses the prevention of a fungal infection in a subject using the instantly claimed method. 
State of the prior art/Predictability or unpredictability of the art:  There is no teaching or suggestion in the state of the prior art that application of certain pharmaceutical method can prevent a fungal infection in a subject. Chaudry (US 2004/0209852, published on October 21, 2004, also listed in IDS filed on 07/14/2020) disclosed that prophetic examples 1-5 would be suitable for administration to the nasal-paranasal mucosa of an individual suffering from fungus-induced rhinosinusitis associated with a bacterial infection. Examples 2, 4, and 5 contain the following combinations: 
    PNG
    media_image3.png
    196
    400
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 , respectively (pages 11/17 to 13/17, [0084, 0087, 0091, and 0093]). One of skilled artisan would understand that contemporary treatment or management of a fungal infection in a subject is to minimize symptoms of fungal infection, not to prevent, a fungal infection in a subject. Also, there is no evidence that application of the above antifungal agents prevent fungus-induced rhinosinusitis.
Amount of guidance/Existence of working examples:  It is worth noting that there are no working examples in the instant application to show that the claimed method is effective for preventing a fungal infection in a subject as recited in the claim. The exemplary embodiments of the Specification S. cerevisiae Strain F45 in which F45 strains were spread on YPD plates that contained 10 mM of an Enamine compound, which was poured into the plate, with a 50 μg fluconazole disk (p. 41/57, [0099]).  
Quantity of experimentation:  In order to practice the full scope of the invention, one skilled in the art would need to undertake a novel and extensive research program to show that a preventive measure can be achieved after applying the method comprising claimed compound and an additional antifungal agent. Furthermore, one of ordinary skill in the art would need to test a representative number of animals before one of ordinary skill in the art would be able to conclude that any method can be used to prevent a fungal infection in a subject.  Because this research would have to be exhaustive, and because it would involve such a wide and unpredictable scope of use in prevention of a fungal infection in a subject, it would constitute an undue and unpredictable experimental burden.
Lack of a working example is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP § 2164. Genetech, 108 F.3d at 1366, states that "a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Therefore, in view of the Wands factors as discussed above, including the amount of guidance provided and the predictability of the art and the lack of working examples to practice the full scope of the claimed invention herein, a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 132-136, 138-144, and 146-152 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chaudry (US 2004/0209852, published on October 21, 2004, hereinafter referred to as Chaudry ‘852, also listed in IDS filed on 07/14/2020) in view of Noda et al. (US 4,995,997, published Corrales et al. (TheScientificWorld Journal 10:1067-1072, 2010, hereinafter referred to as Corrales ‘2010).
With regard to structural limitations “a pharmaceutical composition (selected from an aerosol, powder, cream, paste, solution, suspension, or gel) comprising (or a method comprising contacting a fungal cell with; or a method comprising administering to a subject in need thereof an effective amount of) a compound having a structure of
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
; an additional antifungal agent (selected from a polyene, an imidazole, a triazole, a thiazole, an allylamine, or an echinocandin; or selected from amphotericin, flucytosine, butoconazole, clotrimazole, econazole, ketoconazole, miconazole, oxiconazole, sulconazole, fluconazole, itraconazole, terconazole, or voriconazole); and a pharmaceutical acceptable carrier” (claims 132-136, 138, 141, 142, 144, 146, 148, 149, and 152), “fungal cell selected from Candida spp, Histoplasma spp, Cryptococcus spp, Coccidioides spp, or Aspergillus spp” (claims 140 and 147), “the fungal cell is drug resistant” (claims 143 and 151) and “the subject is immunocompromised” (claim 150): 
Chaudry ‘852 disclosed formulations and methods for treating rhinosinusitis in mammals (e.g., humans), including, fungus-induced rhinosinusitis. The formulations comprise a steroid, alone or in combination with an antifungal agent or antibiotic. Treating of the patient with an antifungal agent will sufficiently reduce the level of fungal organisms in the patient's mucus. Antifungal agent may include any agent that kills a fungal organism such as antifungal polyene macrolides, tetraene macrolides, pentaenic macrolides, fluorinated pyrimidines, imidazoles, triazoles, azoles, halogenated phenolic ethers, thiocarbamates, and allylamines. Specific antifungal agents include amphotericin ß, flucytosine, ketoconazole, miconazole, itraconazole, fluconazole, griseofulvin, clotrimazole, econazole, terconazole, butoconazole, oxiconazole, sulconazole, saperconazole, voriconazole. A formulation can be in the form of a solid, liquid, aerosol, powders, crystalline substances, gels pastes, ointments, salves, creams, solutions, suspensions, partial liquids, sprays, nebulae, mists, atomized vapors, tinctures, pills, capsules, tablets, and gelcaps. Formulations may further comprise from about 0.01 % to about 90%, or about 0.01 % to about 10%, or about 0.01 % to about 1 % w/w of one or more excipients and additives which are pharmacologically suitable. The fungi include Aspergillosis, Mucor and Candida albicans, Curvularia, crytococcus, coccidiodes, and histoplasma (pages 2/17 to 4/17, [0009 and 0024]; pages 8/17 to 10/17, [0055, 0063, and 0070]). For administration in drop or other topical form, the formulations may suitably be packaged in a container provided with a conventional dropper/closure device. The method comprises the step of administering a therapeutically effective amount of the formulation to a mammal in need thereof. A particular patient may possess a fungal organism acting as the etiological agent that is resistant to a particular antifungal agent. In such a case, an embodiment involves treating that patient with an effective antifungal agent (e.g., an antifungal agent that prevents the growth of, or kills, the fungal organism acting as the etiological agent). Special attention should be given to diseases that could impede normal recovery from infection and/or predispose to complications (e.g., diabetes mellitus, chronic pulmonary disease, asthma, cystic fibrosis and immune deficiencies) (page 11/17, [0076-0080]; page 4/17, [0025]).
Chaudry ‘852 did not explicitly disclose the limitation “a compound having a structure of
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
”, required by claims 132, 136, 138, 144, 146, and 152.
Noda ‘997 disclosed a specific amine or amine derivative having extremely good antibacterial activities against a wide variety of microorganisms including yeast-like fungi. The amines include anilinoamines and aralkylamines, selected from 2-Anilinoethanol (
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
),  N-(2-Hydroxyethyl)benzylamine (
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 ), or 2-Phenylethylamine (
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
). The use of the bactericide at a high concentration results in the problem that it gives adverse effects to the human body, especially severe skin irritation which may induce skin roughness or chapping, and/or dermatitis  (col. 2, lines 55-61; col. 3, lines 50-55; col. 4, lines 55-60; col. 7, lines 10-15 and 50-55; col. 1, lines 55-60).
Corrales ‘2010 disclosed aminoalcohol derivatives 3a-d (Scheme 1): 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 , which are less lipophilic (page 1068, para. 3; page 1069, para. 2).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the antifungal agent taught by Chaudry ‘852 with aminoalcohol 3a (
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, R2= H; R1= (CH2)2OH) in view of Noda ‘997 and Corrales ‘2010 to enhance antifungal activity. One would have been motivated to do so because (a) Chaudry ‘852 teaches that treating of the patient with an antifungal agent will sufficiently reduce the level of fungal organisms in the patient's mucus, (b) Noda ‘997 teaches that amine derivative having activities against a wide variety of microorganisms including yeast-like fungi. The amines include 2-Anilinoethanol, N-(2-Hydroxyethyl)benzylamine, or 2-Phenylethylamine. Bactericide at a high concentration results in the problem that gives adverse effects to the human body, especially severe skin irritation which may 3a (
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, R2= H; R1= (CH2)2OH), sharing the same core structure with the antifungal amine derivative of Noda ‘997, described above. Thus, one of skill in the art would have a reasonable expectation that by combining the antifungal agent taught by Chaudry ‘852 with aminoalcohol 3a (
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, R2= H; R1= (CH2)2OH) in view of Noda ‘997 and Corrales ‘2010 to enhance antifungal activity, one would achieve Applicant’s claims 132-136, 138-144, and 146-152. “In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious)”. See MPEP § 2144.06 [R-08.2012] [I]
The formulation or method of Chaudry ‘852 in view of Noda ‘997 and Corrales ‘2010 meets all structural limitation of claimed composition or method and would carry the same property or would achieve the same intended results, including “the sensitivity of the fungal cell is increased at least about 2-fold, 5-fold or 20-fold as compared to a fungal cell not contacted with the compound”, required by 139.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/               Primary Examiner, Art Unit 1623